          Case 5:18-cv-05655-JFL Document 6 Filed 03/08/19 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 NOBLE DREW ALI A, MOORISH                      :
 SCIENCE TEMPLE OF AMERICA AND                  :
 SHEIK C. BARNES BEYs,                          :
                                                :
                                  Plaintiffs,   :
                                                :   CIVIL ACTION
                     v.                         :   DOCKET NO. 18-05655
                                                :
 MARY MONGIOVI, MARK SHIVERS,                   :
 HOWARD F. KNISELY, CRAIG W.                    :
 STEDMAN, CAITLIN BLAZIER, ALAN                 :
 BLANK, MOVELOOK, DAVID MILLER,                 :
 MARK J. WILSON, BRETT I. COLE,                 :
 TERI LANDON-MILLER, ANDY                       :
 WAGNER, SNYDER, TOM RUDZINSKI,                 :
 DAVID KILGORE, MARSHALL                        :
 RIEGER, DEZERAY DAVIS, STEVEN J.               :
 GOLIGHTLY, DEPARTMENT OF                       :
 CHILD SUPPORT SERVICES, MICHAEL                :
 WILKENING, NAKISHA DICKENS AND                 :
 SHERRI CARTER                                  :
                                                :
                                Defendants.     :

                                ENTRY OF APPEARANCE

TO THE CLERK OF COURT:

       Kindly enter the appearance of David J. MacMain, Esquire of The MacMain Law Group,

LLC as counsel on behalf of Defendants, Craig W. Stedman, Caitlin Blazier, Alan Blank, David

Miller, Mark Wilson, Brett I. Cole, Teri Landon-Miller, and Andy Wagner in the above matter.
         Case 5:18-cv-05655-JFL Document 6 Filed 03/08/19 Page 2 of 3




                                    THE MACMAIN LAW GROUP, LLC


Dated: March 8, 2019                By:   /s/ David J. MacMain
                                          David J. MacMain
                                          Attorney I.D. No. 59320
                                          433 W. Market Street, Suite 200
                                          West Chester, PA 19382
                                          Attorney for Defendants, Craig W. Stedman,
                                          Caitlin Blazier, Alan Blank, David Miller,
                                          Mark Wilson, Brett I. Cole, Terri Landon-
                                          Miller and Andy Wagner
          Case 5:18-cv-05655-JFL Document 6 Filed 03/08/19 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I, David J. MacMain, Esquire, hereby certify that on this 8th day of March 2019, a copy

of the foregoing Entry of Appearance was served upon the following via first class mail:

                                       Noble Drew Ali
                              Moorish Science Temple of America
                                     Sheik C. Barnes Bey
                                        PO Box 8606
                                     Lancaster, PA 17604
                                       Pro Se Plaintiff




                                            THE MACMAIN LAW GROUP, LLC


Dated: March 8, 2019                        By:     /s/ David J. MacMain
                                                    David J. MacMain
                                                    Attorney I.D. No. 59320
                                                    433 W. Market Street, Suite 200
                                                    West Chester, PA 19382
                                                    Attorney for Defendants, Craig W. Stedman,
                                                    Caitlin Blazier, Alan Blank, David Miller,
                                                    Mark Wilson, Brett I. Cole, Terri Landon-
                                                    Miller and Andy Wagner
